DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Amendment
This Office action is responsive to the amendment filed 28 March 2022.  Claims 12-22 are canceled.  Claims 1, 3-10 and 23-29 are pending and are examined.
The amendments and Remarks overcome the rejection under 112(b) in the Final Rejection of 29 December 2021. 
Claim Rejections - 35 USC § 112
Claim 1, 3-10 and 23-29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, claim 1 recites “a controller configured to control operation of the first electric motor, the auxiliary power unit and the generator, wherein the controller is configured to control a speed of the first electric motor to adjust a speed of the output shaft driving the generator and to maintain a constant speed of the first drive shaft driven by the auxiliary power unit.” 
Support for this limitation appears to come from claim 2, which was cancelled and paragraph 21, which recites varying a speed of an output shaft from the differential gearbox by adjusting a speed of the electric motor while maintaining a constant speed of the APU shaft. The specification doesn’t disclose that a controller performs this function. The controller is mentioned in Applicant’s disclosure as follows: 1) In another embodiment of any of the foregoing drive assemblies for an auxiliary power unit, a controller that controls operation of the auxiliary power unit and the first electric motor provides a predefined speed of the output shaft (¶14), 2) In another embodiment of any of the foregoing gas turbine engine assemblies, a controller controls a rotational speed of the output shaft by varying an input speed of the first drive shaft driving the ring gear and the APU drive shaft driving the planet gears (¶19), 3) In this
example, the clutch 88 is a mechanical sprag clutch that does not require controller input for actuation (¶40 and ¶42), 4) The controller 76 adjusts operation of the electric motor 86 and the auxiliary power unit 62 to provide the desired power and bleed  airflow output of APU assembly 16 and maintains the auxiliary power unit 62 at efficient and steady state conditions for longer periods of operation (¶50) and 5) The controller 76 adjusts operation of the electric motor 86 and the auxiliary power unit 62 to provide the desired power output through the output shaft 94 to maintain the auxiliary power unit at efficient and steady state conditions for longer periods of operation.	
	These paragraphs don’t appear to support the limitation, “a controller configured to control operation of the first electric motor, the auxiliary power unit and the generator, wherein the controller is configured to control a speed of the first electric motor to adjust a speed of the output shaft driving the generator and to maintain a constant speed of the first drive shaft driven by the auxiliary power unit.” In particular, the specification doesn’t disclose the controller maintains a constant speed of the first drive shaft driven by the auxiliary power unit and this limitation is considered new matter. Claims 3-10 and 23-29 depend from claim 1. 
	Regarding claim 26, claim 26 recites “the controller is configured to adjust the speed of the output shaft driving the generator based on a gear ratio provided by the differential gear system between an input speed of the first drive shaft, an input speed of the second drive shaft and an output speed of the output shaft.” Although, a gear ratio is mentioned in paragraph 51. A controller configured as claimed is not disclosed. Thus, this limitation is considered new matter.
Regarding claim 28, claim 28 recites “the controller is configured to increase a speed of the first drive shaft in response to a desired output speed of the output shaft being greater than that capable of being provided by the first electric motor driving the second drive shaft.” It is not clear where a controller performing this function is disclosed in the specification. Thus, this limitation is considered new matter.
Allowable Subject Matter
Claim 1 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a), set forth in this Office action. Claim 3-10 and 23-29 depend from claim 1. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID OLYNICK whose telephone number is (571)272-2355. The examiner can normally be reached M-F: 7:30 am-5 pm (ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd E. Manahan can be reached on (571) 272-4713. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.P.O./Examiner, Art Unit 3741                                                                                                                                                                                                        /TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741